Name: Council Directive 80/1101/EEC of 11 November 1980 relating to the date of entry into force of Directive 80/217/EEC introducing Community measures for the control of classical swine fever
 Type: Directive
 Subject Matter: agricultural activity;  agricultural policy;  European Union law;  means of agricultural production;  animal product
 Date Published: 1980-12-01

 Avis juridique important|31980L1101Council Directive 80/1101/EEC of 11 November 1980 relating to the date of entry into force of Directive 80/217/EEC introducing Community measures for the control of classical swine fever Official Journal L 325 , 01/12/1980 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 12 P. 0213 Greek special edition: Chapter 03 Volume 31 P. 0243 Swedish special edition: Chapter 3 Volume 12 P. 0213 Spanish special edition: Chapter 03 Volume 19 P. 0241 Portuguese special edition Chapter 03 Volume 19 P. 0241 COUNCIL DIRECTIVE of 11 November 1980 relating to the date of entry into force of Directive 80/217/EEC introducing Community measures for the control of classical swine fever (80/1101/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), and in particular Article 19 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Directive 80/217/EEC forms part of the Community programme for the eradication of classical swine fever ; whereas its entry into force should therefore coincide with the implementation of that programme, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Directive 80/217/EEC not later than 1 July 1981, and shall immediately notify the Commission thereof. Article 2 This Directive is addressed to the Member States. Done at Brussels, 11 November 1980. For the Council The President C. NEY (1)OJ No L 47, 21.2.1980, p. 11. (2)OJ No C 132, 3.6.1980, p. 6. (3)OJ No C 175, 14.7.1980, p. 79. (4)OJ No C 300, 18.11.1980, p. 17.